ORDER
Kirsha Brown-Younger appeals the dismissal of her civil rights complaint against the State of Illinois and the Chicago Police Department for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). We affirm.
*572In her complaint, filed in part under 42 U.S.C. § 1983, Brown-Younger claimed that police, the State, the CIA, and the FBI were monitoring her behavior, organizing hate groups to attack her, and otherwise harassing her. The district court screened the complaint and dismissed it because Brown-Younger failed to name an individual defendant, specify how her rights were violated, or allege that any violation of her rights resulted from an official policy of the State of Illinois or the Chicago Police Department.
On appeal Brown-Younger rehashes the allegations of her complaint and argues that the district court abused its discretion by failing to serve process on the defendants and by dismissing the complaint without a hearing. But dismissal here was appropriate because a complaint must contain sufficient facts to state a claim that is plausible on its face, see Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949-50, 173 L.Ed.2d 868 (2009); Bausch v. Stryker Corp., 630 F.3d 546, 558 (7th Cir.2010); Sharp Elecs. Corp. v. Metro. Life Ins. Co., 578 F.3d 505, 510 (7th Cir.2009); Brooks v. Ross, 578 F.3d 574, 581 (7th Cir.2009). Brown-Younger’s implausible allegations-that state and federal officials are organizing hate groups to attack her, using various technologies to monitor her activities and thoughts, psychologically harassing her, and attempting to drive her to suicide and financial ruin — do not meet this standard.
AFFIRMED.